Erin Schwerzmann Vice President, Corporate Counsel The Prudential Insurance Company of America 200 Hopmeadow Street Simsbury, CT 06089 (860) 843-6733 fax: (860) 392-6307 June 28, 2013 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC20549 Re: Request for Withdrawal Pursuant to Rule 477 under the Securities Act of 1933 (Registration No. 333-112809) Ladies and Gentlemen: On behalf of Pruco Life Insurance Company of New Jersey, we request, pursuant to Rule 477 under the Securities Act of 1933 (the "1933 Act"), the withdrawal of Post-Effective Amendment No. 14 to the Separate Account's registration statement on Form N-6, which was filed with the U.S. Securities and Exchange Commission on June 26, 2013 (via EDGAR Accession No. 0000741313-13-000025) ("Post Effective Amendment No. 14").Post Effective Amendment No. 14 relates solely to the PruLife Custom Premier II Life Insurance product prospectus.We wish to withdraw Post Effective Amendment No. 14 to correct a typographical error.No securities were sold in connection with the above registration statement. Should you have any questions or comments regarding this filing, please do not hesitate to contact the undersigned at (860) 843-6733. Sincerely, /s/ Erin Schwerzmann Erin Schwerzmann
